TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN

NO. 03-13-00742-CV

In re Donald Eugene Barrett, Relator

HABEAS CORPUS PROCEEDING FROM BLANCO COUNTY

WRIT OF HABEAS CORPUS

TO THE STATE OF TEXAS, COUNTY OF BLANCO
TO: THE 33RD DISTRICT COURT OF BLANCO COUNTY, TEXAS

Having considered the petition for writ of habeas corpus and the record ﬁled with this
Court on November 7, 2013 , this Court concludes that Relator is illegally restrained pursuant to an order
holding Relator in contempt and committing him to county j ail, which was rendered by the 33rd District
Court of Blanca County, Texas, on November 1, 2013, in cause number CV—07542, styled In the Matter
of the Marriage of Hope Lianna Barrett and Donald Eugene Barrett and in the Interest of AJ .B., R.C.B.,
and I.R.B., Children, on the docket of said court. IT IS THEREFORE ordered that the trial court’s
order holding Relator in contempt and committing him to county jail is vacated and Relator is released
from the effects of the order, in accordance with the attached opinion of this Court.

ISSUED under my hand and seal December 23, 2013.

791?;—

Jeffrey D. Kyle, Clerk